          Case 2:19-cv-02461-WBS-KJN Document 38 Filed 09/16/21 Page 1 of 5


 1 VERONICA NEBB
     City Attorney, SBN 140001
 2   BY: KATELYN M. KNIGHT
     Deputy City Attorney, SBN 264573
 3   CITY OF VALLEJO, City Hall
     555 Santa Clara Street, 3rd Floor
 4
     Vallejo, CA 94590
 5   Tel: (707) 648-4545
     Fax: (707) 648-4687
 6   Email: katelyn.knight@cityofvallejo.net

 7 Richard W. Osman, SBN 167993
     Sheila D. Crawford, SBN 278292
 8 BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 9 2749 Hyde Street
10 San Francisco, California 94109
     Telephone: (415) 353-0999
11   Facsimile: (415) 353-0990
     Email: rosman@bfesf.com
12           scrawford@bfesf.com
13
14 Attorneys for Defendants
     CITY OF VALLEJO, JEROME BAUTISTA,
15 KEVIN BARRETO, and JARETT TONN
16
17                            UNITED STATES DISTRICT COURT

18                           EASTERN DISTRICT OF CALIFORNIA

19 JOSE VILLALOBOS                           Case No. 2:19-cv-02461-WBS-KJN

20        Plaintiff,                         STIPULATED REQUEST TO CONTINUE
                                             DISCOVERY DEADLINE; ORDER
21 v.
22 CITY OF VALLEJO; JEROME
23 BAUTISTA; KEVIN BARRETO; JARETT
     TONN; AND DOES 4-10.
24
          Defendants.
25
26
27
28


     STIPULATED REQUEST TO CONTINUE DISCOVERY DEADLINE; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 38 Filed 09/16/21 Page 2 of 5


 1        TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2        Plaintiff JOSE VILLALOBOS and Defendants CITY OF VALLEJO, JEROME

 3 BAUTISTA,      KEVEN   BARRETO,        and   JARETT    TONN,      by   and    through       their

 4 respective      counsel     of    record,     hereby       stipulate     to     continue        the

 5 discovery deadline as follows:
 6        1.    The purpose of this stipulation is to permit the parties to

 7 conduct      the   expert     depositions          after   the     settlement         conference

 8 scheduled for October 1. The substantial costs associated with these
 9 depositions can therefore be avoided if the case settles, and for that
10 reason provide the parties with an incentive to make the most of the
11 settlement conference.
12        2.    This stipulation is being proposed because the settlement

13 conference      envisioned       by    the   parties       at    the   time     of    the      last

14 stipulation could not take place until October 1, making this proposed
15 adjustment necessary to ensure that the expert depositions can still
16 take place after the settlement conference.
17        3.    On May 22, 2020, the Court issued a scheduling order wherein

18 the Court scheduled trial and pre-trial deadlines. (Dkt. 14.) This
19 order was modified pursuant the parties’ stipulation on May 28, 2021.
20 (Dkt. 23.) This order was further modified pursuant to a second
21 stipulation on July 1, 2021. (Dkt. 28.) It was further modified on
22 July 26, 2021 pursuant to a third stipulation (Dkt. 32) and on
23 September 2, 2021 pursuant to a fourth stipulation (Dkt. 36.)
24        4.    Counsel    for      the    parties      now    stipulate     and        request     to

25 continue the following pretrial deadlines:
26 //
27 //
28 //

                                                  1
     STIPULATED REQUEST TO CONTINUE DISCOVERY DEADLINE; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 38 Filed 09/16/21 Page 3 of 5


 1        Event                    Existing Date             Proposed Date

 2        Discovery Cut Off        September 30, 2021        October 8, 2021

 3        Pretrial Conference      October 25, 2021          No change

 4        Trial                    December 14, 2021         No change

 5
 6        3.      The parties previously stipulated to four continuances of

 7 the discovery cut off date to facilitate obtaining medical records and
 8 to provide time to attend a mandatory settlement conference.
 9        4.      A mandatory settlement conference is scheduled for October

10 1, 2021 with Magistrate Judge Kendall Newman.
11        5.      The parties continue to work cooperatively in preparing this

12 case for trial and now agree discovery deadlines should be continued
13 to a date after the MSC. Good cause exists to further continue the
14 discovery deadline because no party will be prejudiced, because the
15 parties agree, and because the scheduling change will permit the
16 parties to forego the extensive time and cost involved in completing
17 expert depositions that may not be necessary if the case settles at
18 the MSC, as envisioned by the previous stipulation. This stipulation
19 will not impact the remaining pretrial and trial dates, provided the
20 request to continue the pretrial conference is granted.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

                                              2
     STIPULATED REQUEST TO CONTINUE DISCOVERY DEADLINE; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 38 Filed 09/16/21 Page 4 of 5


 1        NOW, THEREFORE, the parties hereby stipulate that the discovery

 2 deadline be continued as outlined above.
 3        IT IS SO STIPULATED.

 4 Dated: September 15, 2021                BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 5                                          By: /s/ Richard W. Osman
                                                Richard W. Osman
 6                                              Sheila D. Crawford
                                                Attorneys for Defendants
 7                                              CITY OF VALLEJO, JEROME BAUTISTA,
                                                KEVIN BARRETO, and JARETT TONN
 8
 9 Dated: September 15, 2021                LAW OFFICE OF THOMAS C. SEABAUGH

10                                          By: /s/ Thomas C. Seabaugh
                                                Thomas C. Seabaugh
11                                              Attorney for Plaintiff
                                                JOSE VILLALOBOS
12
13                        ELECTRONIC CASE FILING ATTESTATION

14        I,   Richard   W.   Osman,   hereby       attest   that   I   have   on   file   all
15 holograph signatures for any signatures indicated by a conformed
16 signature (“/s/”) within this E-filed document or have been authorized
17 by counsel to show their signature on this document as /s/.
18 Dated: September 15, 2021                           BERTRAND, FOX, ELLIOT, OSMAN &
                                                       WENZEL
19
20                                              /s/ Richard Osman________________
                                                Richard W. Osman
21
22
23
24
25
26
27
28

                                                3
     STIPULATED REQUEST TO CONTINUE DISCOVERY DEADLINE; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 38 Filed 09/16/21 Page 5 of 5


 1                                          ORDER

 2        The Court, having reviewed the stipulation of the parties and
 3 finding good cause, hereby amends the pretrial schedule as follows:
 4        Event                    Existing Date          Proposed Date
 5        Discovery Cut Off        September 30,          October 8, 2021
 6                                 2021
 7        Pretrial Conference October 25, 2021            No change
 8        Trial                    December 14, 2021      No change
 9
10
11 IT IS SO ORDERED.
12 Dated:     September 16, 2021

13
14
15
     vill.2461
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
     STIPULATED REQUEST TO CONTINUE DISCOVERY DEADLINE; ORDER
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
